Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions

3.	Applicant's election with traverse of Species B in the reply filed on 5-5-21 is acknowledged.  The traversal is on the ground(s) that the invention of Species A has movable walls.  This is not found persuasive because the invention of Species A as seen in figure 1 does not disclose movable walls having the structure and function as that of the movable walls of Species A.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-5-21.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-14 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,285,385. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘385 patent are substantially similar to claims 1-14 and 21-24 of the present application.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of U.S. Patent No. 10,285,385. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-28 of the ‘385 patent are substantially similar to claims 15-20 of the present application.

5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 21-24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,285,385. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 2016882 to Goodson in view of U.S. Patent No. 4,003,337 to Moore and further in view of U.S. Patent No. 4,228,762 to Kemp.
Referring to claims 1-2, 12 and 15-16, Goodson discloses a recirculating aquaculture system (RAS) fish farming plant and associated method comprising, one or more fish farming tanks configured to contain water and fish and placing fish in the tanks – see at 5-7 in figures 1-4, the tanks having two spaced apart walls – see sidewalls of 5-7, and a bottom – see figures 1-4, 
Referring to claim 8, Goodson as modified by Moore and Kemp further discloses the permeable walls are provided with dampers configured to be opened for allowing fish to pass through the permeable walls – see for example at 14,15 of Goodson.
Referring to claim 10, Goodson as modified by Moore and Kemp further discloses at least one fish farming tank includes a pair of arcuate-shaped walls and a bottom – see at 5-7 in figures 1-4 of Goodson, and wherein each permeable wall includes upper wheels – at 27, that engage rails – at 28, that extend along the fish farming tank – see figures 2 and 6 of Kemp, and wherein as the permeable wall moves horizontally through the fish farming tank – see figures 2 and 6 of Kemp, the permeable wall also moves in a fashion so as to follow the contour of the fish farming tank – see figures 2 and 6 of Kemp and when incorporating the wheels and rails of Kemp into the circular tanks – at 5-7 of Goodson the rails would have an arcuate configuration so that the walls move in an arcuate fashion/manner. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson and add the walls being horizontally moveable walls as disclosed by Kemp, so as to yield the predictable result of selectively controlling the volume of the tank available to the animals in the tank as desired.
Referring to claim 11, Goodson as modified by Moore and Kemp further discloses one or more flow applicators – see at 11-12 of Goodson, disposed in the one or more fish farming tanks 
Referring to claims 13 and 17, Goodson as modified by Moore and Kemp does not disclose the permeable wall further includes lower wheels that engage and more along the bottom of the one or more fish tanks. However, it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp having upper wheels and increasing the number of wheels by adding the walls having lower wheels as claimed, so as to yield the predictable result of facilitating movement of the walls in the tanks during use.
Referring to claim 18, Goodson as modified by Moore and Kemp further discloses dividing the fish farming tank into at least three sections by providing at least two horizontally moveable permeable walls in the fish farming tank – see at 20-22 and at 29-37 in figures 1-4 of Goodson, adjusting the fish density in at least two sections by horizontally moving at least one of the permeable walls through a portion of the fish farming tank – see at 25-28 in figures 2 and 6 of Kemp. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson and add the walls being horizontally moveable walls as disclosed by Kemp, 
Referring to claim 20, Goodson as modified by Moore and Kemp further discloses the fish farming tank is formed by two spaced apart walls – see side walls of 5-7 in figure 1 of Goodson, and wherein the permeable wall extends transversely between and generally normal to the walls of the fish farming tank – see at 20-22 and 29-37 in figures 1-4 of Goodson, and wherein as the permeable wall moves horizontally through the fish farming tank, the permeable wall is maintained generally normal to the walls of the fish farming tank – see at 25-28 in figures 2 and 6 of Kemp. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson and add the walls being horizontally moveable walls as disclosed by Kemp, so as to yield the predictable result of selectively controlling the volume of the tank available to the animals in the tank as desired.
Claims 3-7, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodson as modified by Moore and Kemp as applied to claims 1 and 12 above, and further in view of U.S. Patent No. 8,371,245 to Papadoyianis et al.
Referring to claim 3, Goodson as modified by Moore and Kemp further discloses the permeable walls are configured such to have various widths of the permeable walls – see at 25 and 25’ in figure 7 of Kemp, to accommodate fish farming tanks having various widths – see figure 7 of Kemp. Goodson as modified by Moore and Kemp does not disclose the width of the walls are adjusted. Papadoyianis et al. does disclose the width of the walls can be adjusted – see adjustment – at 20 in figures 4-4c. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp and add the walls having adjustable width as disclosed by Papadoyianis et al., so as to yield the predictable result 
Referring to claim 4, Goodson as modified by Moore and Kemp does not disclose the permeable walls includes one or more folding sections configured to be manipulated to vary the width of the permeable walls. Papadoyianis et al. does disclose the permeable walls includes one or more folding sections – at 20, configured to be manipulated to vary the width of the permeable walls – see figures 4-4c. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp and add the walls having adjustable width as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the walls to be placed into multiple orientations and configurations as desired during use.
Referring to claim 5, Goodson as modified by Moore, Kemp and Papadoyianis et al. further discloses the one or more folding sections – at 20, are pivotally secured to an adjacent portion of the permeable walls – see at 20 connected to 14a in figures 4-4c of Papadoyianis et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp and add the walls having adjustable width as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the walls to be placed into multiple orientations and configurations as desired during use.
Referring to claim 6, Goodson as modified by Moore and Kemp further discloses the permeable walls include, an upper support – see at the tops of 20-22 and 29-37 of Goodson and – see at the tops of 25,25’ in figures 6-7 of Kemp,  the permeable walls including permeable faces – see at 20-22 and 29-37 of Goodson and – see at 25,25’,49 in figures 6-7 of Kemp, and which extend downwardly from the upper support to the bottom of the one or more fish farming tanks – 
Referring to claim 7, Goodson as modified by Moore, Kemp and Papadoyianis et al. discloses wheels that engage the tanks – see at 27 of Kemp, but does not disclose lower wheels of the permeable walls engage and more along the bottom of the one or more fish farming tanks. 
Referring to claim 9, Goodson as modified by Moore and Kemp does not disclose each permeable wall includes a plurality of vertical sections hinged together and wherein selected vertical sections can be folded with respect to an adjacent vertical section. Papadoyianis et al. does disclose each permeable wall includes a plurality of vertical sections hinged together – see at 20 and 14a and connection of 20 to 14a in figures 4-4c, and wherein selected vertical sections can be folded with respect to an adjacent vertical section – see at 20 in figures 4-4c. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp and add the walls having adjustable width as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the walls to be placed into multiple orientations and configurations as desired during use.
Referring to claim 14, Goodson as modified by Moore and Kemp does not disclose the permeable wall is adjustable in width and includes at least one vertical section connected to an adjacent portion of the permeable wall via a flexible mechanism. Papadoyianis et al. does disclose the permeable wall is adjustable in width – see at 20, and includes at least one vertical section connected to an adjacent portion of the permeable wall – see at 20 connected to 14a, via a flexible mechanism – at 21 – see figures 4-4c. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp and add the walls having adjustable width as disclosed by Papadoyianis et al., so as to yield the 
	Referring to claim 19, Goodson as modified by Moore and Kemp does not disclose the permeable wall includes a vertical section hinged to an adjacent portion of the permeable wall, and wherein the method includes varying the width of the permeable wall by moving the vertical section relative to the adjacent portion of the permeable wall. Papadoyianis et al. does disclose the permeable wall includes a vertical section hinged to an adjacent portion of the permeable wall – see at 20 connected to 14a, and wherein the method includes varying the width of the permeable wall by moving the vertical section relative to the adjacent portion of the permeable wall – see at 20 in figures 4-4c. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Goodson as modified by Moore and Kemp and add the walls having adjustable width as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the walls to be placed into multiple orientations and configurations as desired during use.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to fish tanks in general:
	U.S. Pat. No. 3,773,014 to Ewald – shows fish tank
	U.S. Pat. No. 5,253,610 to Sharber – shows fish tank


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643